Citation Nr: 1048149	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  09-15 584	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a bilateral eye 
disability.

4.  Entitlement to service connection for a neurological 
disability of the upper extremities.

5.  Entitlement to service connection for a neurological 
disability of the lower extremities.

6.  Entitlement to service connection for diabetes mellitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

The Veteran, K.H., S.H., and B.A.


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to October 1956 
and from November 1956 to September 1971, including service in 
the Republic of Vietnam.  He received the Combat Infantry Badge 
and Army Commendation Medal.

These matters come before the Board of Veterans' Appeals (Board) 
from a May 2008 rating decision of the Department of Veterans' 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In 
that decision, the RO denied the Veteran's petition to reopen the 
previously denied claim for service connection for bilateral 
hearing loss as new and material evidence had not been submitted 
and denied entitlement to service connection for a bilateral eye 
disability, peripheral neuropathy of the bilateral upper and 
lower extremities, and diabetes.

The Veteran testified before the undersigned at a September 2010 
hearing at the RO (Travel Board hearing).  A transcript of that 
hearing has been associated with his claims folder.

In September 2010, the Board granted a motion to advance this 
appeal on its docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a bilateral 
eye disability, peripheral neuropathy of the bilateral upper and 
lower extremities, and diabetes mellitus are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a March 1998 rating decision, the RO denied the Veteran's 
claim for service connection for bilateral hearing loss as there 
was no medical evidence that he had been diagnosed as having 
hearing loss.

2.  Evidence received since the March 1998 RO decision includes 
information that was not previously considered and which relates 
to an unestablished fact necessary to substantiate the claim, the 
absence of which was the basis of the previous denial. 

3.  The Veteran's bilateral hearing loss is the result of an in-
service disease or injury.


CONCLUSIONS OF LAW

1.  The RO's March 1998 rating decision that denied the claim for 
service connection for bilateral hearing loss is final.  38 
U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2010).

2.  The evidence received since the March 1998 decision is new 
and material and sufficient to reopen the claim for service 
connection for bilateral hearing loss.  38 U.S.C.A. §§ 5107(b), 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The criteria for service connection for bilateral hearing 
loss are met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

In the light of the Board's favorable decision in reopening the 
claim for service connection for bilateral hearing loss and as 
the Board is granting the underlying claim, the claim is 
substantiated, and there are no further VCAA duties.  Wensch v. 
Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 
59989 (2004) (the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).

Analysis

Petition to Reopen

Generally, an RO decision denying a claim which has become final 
may not thereafter be reopened and allowed.  38 U.S.C.A. § 
7105(d)(3).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to VA, and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for 
purposes of determining whether it is new and material.  Savage 
v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence 
has been presented to reopen a claim, the evidence for 
consideration is that which has been presented or secured since 
the last time the claim was finally disallowed on any basis.  
Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The RO denied the Veteran's claim for service connection for 
bilateral hearing loss in March 1998, on the basis that there was 
no medical evidence that he had been diagnosed as having 
bilateral hearing loss as defined by VA.  See Brammer v. 
Derwinski, 3 Vet. App.223, 225 (1992); 38 C.F.R. § 3.385.  The 
Veteran was notified of the RO's decision, he did not appeal, and 
the March 1998 decision, therefore, became final.  See 38 
U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

Pertinent new evidence received since the March 1998 denial 
includes an October 2009 VA examination report.  As this 
additional evidence shows that the Veteran has been diagnosed as 
having bilateral hearing loss as defined by VA, the evidence is 
new and material and the Veteran's claim is reopened.

Service Connection

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 
see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999). Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional." 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, 6 Vet. App. 
at 469 (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

Hearing loss is considered to be a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of these frequencies are 
26 decibels or greater; or when speech recognition thresholds 
using the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

The October 2009 VA examination report reveals that the Veteran 
has been diagnosed as having bilateral hearing loss as defined by 
VA.  Furthermore, he has reported that he was exposed to loud 
noises in service associated with tanks and military weaponry 
without the use of hearing protection and that he experienced 
hearing loss in service and ever since that time.

The Veteran's DD 214s indicate that his military occupational 
specialties were an armor crewman and an armor intelligence 
specialist and that he engaged in combat, as he received the 
Combat Infantry Badge.  In-service noise exposure and hearing 
loss, such as that described by the Veteran, could be consistent 
with the circumstances of his service.

Where a veteran engaged in combat, satisfactory lay evidence that 
an injury or disease was incurred in service will be accepted as 
sufficient proof of service connection where such evidence is 
consistent with the circumstances, conditions, or hardships, of 
service. 38 U.S.C.A. § 1154(b).  

Section 1154(b) sets forth a three step sequential analysis that 
must be undertaken when a combat veteran seeks benefits under the 
method of proof provided by the statute.  First, it must be 
determined whether the veteran has proffered "satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease."  Second, it must be determined whether the 
proffered evidence is "consistent with the circumstances, 
conditions, or hardships of such service."  Finally, if the first 
two requirements are met, VA shall accept the veteran's evidence 
as "sufficient proof of service connection," even if no official 
record of such incurrence exists.  In such a case, a factual 
presumption arises that the alleged injury or disease is service 
connected.  Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996); 
38 C.F.R. § 3.304.  

Competent evidence of a current disability and of a nexus between 
service and a current disability is still required 
notwithstanding the provisions of 38 U.S.C.A. 
§ 1154(b).  Wade v. West, 11 Vet. App. 302 (1998); Turpen v. 
Gober, 10 Vet. App. 536 (1997); Libertine v. Brown, 9 Vet. App. 
521 (1996).

As the Veteran is competent to report in-service noise exposure 
and hearing difficulties and his reports are consistent with the 
circumstances of his service, in-service noise exposure and 
hearing difficulties are conceded.  Thus, there is evidence of 
current bilateral hearing loss and in-service acoustic trauma and 
hearing difficulties.

As for the etiology of the Veteran's bilateral hearing loss, 
there are conflicting medical opinions.  The Board, therefore, 
must weigh the credibility and probative value of these opinions, 
and in so doing, may favor one medical opinion over the other.  
See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for 
the evidence it finds persuasive or unpersuasive and provide 
reasons for rejecting material evidence favorable to the claim.  
See Gabrielson v. Brown, 7 Vet. App. 36, 29-40 (1994).

The October 2009 VA examination report includes an opinion that 
the Veteran's bilateral hearing loss was not caused by or a 
result of his military noise exposure.  This opinion was 
essentially based on the fact that there was no evidence in his 
service treatment records of any hearing problems, as all in-
service audiological testing revealed normal hearing bilaterally.

In September 2010, Lisa Marcum, A.R.N.P. opined that the 
Veteran's hearing loss was most likely due to his in-service 
noise exposure.  This opinion was based on the Veteran's reports 
of noise exposure in service for over 20 years without the use of 
hearing protection.

The October 2009 opinion is entitled to minimal probative weight 
because it is solely based on a lack of evidence of hearing 
problems in the Veteran's service treatment records and does not 
address or take into account his reports of in-service hearing 
problems which began in service and have continued since that 
time.  A medical opinion based solely on the absence of 
documentation in the record is inadequate and a medical opinion 
is inadequate if it does not take into account the Veteran's 
reports of symptoms and history (even if recorded in the course 
of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).  

The September 2010 opinion, however, is accompanied by a 
rationale which is based upon the Veteran's reports and is 
consistent with the evidence of record. Thus, this opinion is 
entitled to substantial probative weight.  See Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative 
value of a medical opinion comes from its reasoning; threshold 
considerations are whether the person opining is suitably 
qualified and sufficiently informed).  
 
As the weight of the evidence is in favor of a conclusion that a 
link exists between the Veteran's bilateral hearing loss and his 
in-service noise exposure and resolving reasonable doubt in his 
favor, the Board concludes that the criteria for service 
connection for bilateral hearing loss have been met.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.303, 3.385. 


ORDER

New and material evidence has been received, the claim for 
service connection for bilateral hearing loss is reopened, and 
the appeal is granted.

Entitlement to service connection for bilateral hearing loss is 
granted.


REMAND

"[O]nce the Secretary undertakes the effort to provide an 
examination when developing a service-connection claim, even if 
not statutorily obligated to do so, he must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided."   Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  

The Veteran's VA treatment records reveal that he has been 
diagnosed as having various bilateral eye disabilities.  For 
example, a November 2008 VA ophthalmology outpatient treatment 
note indicated diagnoses of cataracts and a likely retinitis 
pigmentosa variant.  Also, he has reported and a March 2008 VA 
examination report indicates that he has experienced symptoms of 
a neurological disability of the bilateral upper and lower 
extremities.

The Veteran has reported that he was exposed to bright light 
associated with a missile guidance system in service, that he 
began experiencing eye problems in service, and that such 
symptoms have persisted since that time.  He has also reported 
that he was exposed to chemical agents which were sprayed as part 
of military testing exercises while serving in Hawaii in 1965.

An October 2002 news article submitted by the Veteran and 
internet research reveals that military testing which involved 
the spraying of Bacillis globigii was conducted over the island 
of Oahu in May and June 1965.

Furthermore, as the Veteran served in Vietnam he is presumed to 
have been exposed to herbicides, including Agent Orange.  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307 (2010).  

The Veteran was afforded a VA examination for peripheral 
neuropathy in March 2008.  His claims file was not available for 
review by the examiner.  Examination revealed decreased sensation 
in the hands and feet and an abnormal right sided Achilles 
reflex.  The physician who conducted the examination noted that 
the Veteran had reported symptoms of peripheral neuropathy since 
the 1990s, but there was no indication as to whether the Veteran 
had a diagnosed neurologic disability of the bilateral upper and 
lower extremities and no opinion was given as to the etiology of 
his neurological symptoms.  Diagnoses of hypertension, 
gastroesophageal reflux disease (GERD), anxiety attacks, and gout 
were provided.

As for the Veteran's bilateral eye disability, he was afforded a 
VA ophthalmology examination in March 2008.  He was diagnosed as 
having chorioretinal scarring (chorioretinopathy) of unknown 
etiology.  The physician who conducted the examination reported 
that the Veteran had been evaluated by several retinal 
specialists with no confirmed specific named diagnosis, but also 
noted that he had been diagnosed as having cataracts.  

The examiner opined that there was no medical or scientific 
evidence that the chorioretinopathy was related to missile 
testing, although the possibility of such a relationship was 
completely unknown because he did not have a confirmed diagnosis.  
No further explanation or reasoning was provided.

The March 2008 VA neurologic examination is inadequate because it 
is unclear as to whether the Veteran was diagnosed as having a 
neurological disability of the bilateral upper and lower 
extremities and no opinion was otherwise provided as to the 
etiology of his neurological symptoms.  

The March 2008 ophthalmology examination is also inadequate, 
because while the examiner based his opinion on the fact that 
there was no medical or scientific evidence to support a 
conclusion that a relationship existed between the Veteran's 
chorioretinopathy and in-service missile testing, no further 
explanation or reasoning was provided and it is unclear as to 
what medical or scientific evidence was considered in formulating 
the opinion.  The examiner also did not consider the Veteran's 
reports of eye symptoms since service in formulating his opinion.  
Furthermore, no opinions were provided as to whether the 
chorioretinopathy was related to in-service chemical exposure, 
including herbicides, or as to etiology of the currently 
diagnosed cataracts.

An adequate medical opinion must contain not only clear 
conclusions with supporting data, but also a reasoned medical 
explanation connecting the two.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295, 304 (2008) (most of the probative value of a 
medical opinion comes from its reasoning; threshold 
considerations are whether the person opining is suitably 
qualified and sufficiently informed).  A medical opinion is 
inadequate if it does not take into account the Veteran's reports 
of symptoms and history (even if recorded in the course of the 
examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).

VA regulations provide that where an examination report does not 
contain sufficient detail, it is incumbent upon the rating board 
to return the report as inadequate for evaluation purposes.  38 
C.F.R. § 4.2 (2010); see 38 C.F.R. § 19.9 (2010).  Where the 
Board makes a decision based on an examination report which does 
not contain sufficient detail, remand is required "for 
compliance with the duty to assist by conducting a thorough and 
contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 
109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

The VCAA requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2010).  
The VCAA's duty to assist includes a duty to help a claimant 
obtain records relevant to his claim, whether or not the records 
are in Federal custody.  38 C.F.R. § 3.159(c)(4).  

The evidence of record reflects that the Veteran has been treated 
at the Ireland Army Hospital (Ireland) in Fort Knox, Kentucky.  
All available treatment records from this facility dated as 
recently as September 2009 have been obtained and associated with 
the Veteran's claims file.  However, the Veteran has submitted a 
treatment record from Ireland dated in September 2010.  
Therefore, it appears that there may be additional treatment 
records from this facility that have not yet been obtained.

The Veteran testified during the September 2010 hearing that he 
received treatment for the disabilities at issue from the "John 
King Center" and it does not appear that any records from that 
facility have been obtained.

VA has adopted a regulation requiring that when it becomes aware 
of private treatment records it will specifically notify the 
Veteran of the records and provide a release to obtain the 
records.  If the Veteran does not provide the release, VA has 
undertaken to request that the Veteran obtain the records.  
38 C.F.R. § 3.159(e)(2) (2010).  Any additional treatment records 
from Ireland and the treatment facility identified during the 
September 2010 hearing are relevant to the Veteran's service 
connection claims and VA has a duty to attempt to obtain such 
records.

Furthermore, as the Veteran's complete service personnel records 
may contain information relevant to his reported exposure to 
chemicals while serving in Hawaii, they should also be obtained 
upon remand.  38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Obtain the Veteran's complete service 
personnel records.  All attempts to obtain 
these records should be documented in the 
claims file.  If these records are not 
available, this should also be documented.

2.  The Agency of Original Jurisdiction 
(AOJ) should take all necessary steps to 
obtain and associate with the claims file 
all treatment records from Ireland from 
September 2009 to the present and from the 
treatment facility identified during the 
September 2010 hearing. 

All efforts to obtain these treatment 
records should be documented in the claims 
file.  If these records are unavailable, 
this should also be noted in the claims 
file. 

If the Veteran fails to furnish any 
necessary releases for private treatment 
records, he should be advised to obtain the 
records and submit them to VA.

3.  After any service personnel records and 
additional treatment records have been 
obtained and associated with the Veteran's 
claims file, schedule him for a VA 
examination to determine the nature and 
etiology of any current neurological 
disability of the upper or lower 
extremities.  All indicated tests and 
studies should be conducted.

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.

The examiner should opine as to whether it 
is at least as
likely as not (50 percent probability or 
more) that any current neurological 
disability of the bilateral upper and lower 
extremities had its onset in service, is 
related to in-service chemical exposure 
(including herbicides and Bacillis 
globigii), or is otherwise the result of a 
disease or injury in service.  

The examiner must provide a rationale for 
each opinion. If the examiner is unable to 
provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.  The absence of 
evidence of treatment for neurological 
symptoms in the Veteran's service treatment 
records cannot, standing alone, be a 
sufficient rationale for providing a 
negative opinion.

The examiner is advised that the Veteran is 
competent to report his symptoms and 
history; and such reports must be 
considered in formulating any opinions.

If the examiner rejects the Veteran's 
reports, the examiner should provide a 
reason for doing so.

4.  After any service personnel records and 
additional treatment records have been 
obtained and associated with the Veteran's 
claims file, schedule him for a VA 
ophthalmology examination to determine the 
etiology of his current bilateral eye 
disability.  All indicated tests and 
studies should be conducted.

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.

The examiner should opine as to whether it 
is at least as
likely as not (50 percent probability or 
more) that the Veteran's current bilateral 
eye disability had its onset in service, is 
related to in-service chemical exposure 
(including herbicides and Bacillis 
globigii) or in-service light exposure 
associated with missile launches, or is 
otherwise the result of a disease or injury 
in service.  

The examiner must provide a rationale for 
each opinion. If the examiner is unable to 
provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.  The absence of 
evidence of treatment for eye symptoms in 
the Veteran's service treatment records 
cannot, standing alone, be a sufficient 
rationale for providing a negative opinion.

The examiner is advised that the Veteran is 
competent to report in-service eye 
problems, his symptoms and history; and 
such reports must be considered in 
formulating any opinions.

If the examiner rejects the Veteran's 
reports, the examiner should provide a 
reason for doing so.

5.  The AOJ should review the examination 
reports to ensure that they contain the 
information and opinions requested in this 
remand and are otherwise complete.

6.  If any benefit on appeal remains 
denied, the AOJ should issue a supplemental 
statement of the case.  Thereafter, the 
case should be returned to the Board, if in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


